Case 1:21-mj-00597-ZMF Document 1-1 Filed 09/09/21 Page 1 of 12

DJB/BWL: USAO 2020R00821

~ Fr A

IN THE UNITED STATES DISTRICT COURT © 9
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA * - x

 

v. * CRIMINAL NO.Q | -C 1 002 To kw G
BRANDON THOMAS VARNER * (Conspiracy to Commit Kidnapping,
a/k/a “Osama,” * 18 U.S.C. § 1201(c); Kidnapping, 18
* U.S.C. § 1201(a)(1); Conspiracy to
Defendant = Commit Carjacking, 18 U.S.C. § 371;

x Carjacking Resulting in Serious Bodily
* Injury, 18 U.S.C. § 2119(2); Use, Carry,
. Brandish, and Discharge of a Firearm

* During and in Relation to a Crime of

* Violence, 18 U.S.C. § 924(c)(1)(A)(iii);

* Aiding and Abetting, 18 U.S.C. § 2; and,
* Forfeiture, 18 U.S.C. §§ 924(d),

* 981(a)(1)(C), and 982(a)(5), 21 U.S.C.

* § 853(p), 28 U.S.C. § 2461(c))

Ye ate ate ole ate ae

INDICTMENT

COUNT ONE
(Conspiracy to Commit Kidnapping)

The Grand Jury for the District of Maryland charges that:

Introduction

1. Between on or about February 1, 2020 and on or about October 12, 2020, Victim
A was a Maryland resident who worked as a contract driver for a ride-sharing service.

2. On or about February 22, 2020, Victim A met the Defendant, BRANDON
THOMAS VARNER, a/k/a “Osama” (“VARNER”), through the ride-sharing service when

Victim A gave VARNER a ride.

De On or about October 12, 2020, Victim A legally owned a black semi-automatic

Smith and Wesson M&P 20, .40 caliber handgun.
Case 1:21-mj-00597-ZMF Document 1-1 Filed 09/09/21 Page 2 of 12

The Charge

4. On or about October 12, 2020, in the District of Maryland and elsewhere, the

defendant,
BRANDON THOMAS VARNER,
together with other persons known and unknown to the Grand Jury, did knowingly, willfully, and
unlawfully combine, conspire, and agree to unlawfully seize, confine, inveigle, decoy, kidnap,
abduct, carry away, and hold Victim A for a reason that was of benefit to the defendant—
including to force Victim A to provide the defendant with Victim A’s money and firearm—and,
in committing and in furtherance of the commission of this offense: (1) willfully transported
Victim A, and caused Victim A to be transported in interstate commerce from Washington, D.C.
to Maryland; and (2) used a means, facility, and instrumentality of interstate commerce,
including a cell phone and a vehicle.
Overt Acts

i During the course of and in furtherance of the conspiracy, and to effect the objects
thereof, at least one of the co-conspirators committed at least one of the following acts, among
others, in the District of Maryland and elsewhere:

a. On or about October 12, 2020, VARNER used his cellular telephone to
contact Victim A. During VARNER’s communications with Victim A, VARNER represented
that VARNER had marijuana to sell Victim A.

b. VARNER caused Victim A to drive from Maryland to Washington, D.C.
to meet VARNER.

c. When Victim A arrived at the designated location, VARNER approached

Victim A, and struck Victim A on the forehead with a firearm.
Case 1:21-mj-00597-ZMF Document 1-1 Filed 09/09/21 Page 3 of 12

d. VARNER and two co-conspirators thereafter forced Victim A into the
rear seat of Victim A’s vehicle.

€. VARNER sat in the rear of the vehicle with Victim A, and VARNER’s
two co-conspirators sat, respectively, in the driver and front passenger seat of Victim A’s
vehicle.

C VARNER and his co-conspirators demanded Victim A accompany them
to an ATM and withdraw money from Victim A’s bank account.

g. VARNER and his co-conspirators searched Victim A’s vehicle and
located a firearm magazine and ammunition.

h. VARNER and his co-conspirators demanded that Victim A provide the
location of Victim A’s residence for the purpose of obtaining Victim A’s firearm.

i. VARNER and his co-conspirators drove Victim A’s vehicle from
Washington D.C., to Victim A’s residence located in Maryland.

J. When Victim A exited the vehicle to retrieve Victim A’s firearm,
VARNER and the co-conspirator sitting in the front passenger seat of Victim A’s car fired

multiple gun shots toward Victim A, striking Victim A seven times.

18 U.S.C. § 1201(c)
Case 1:21-mj-00597-ZMF Document 1-1 Filed 09/09/21 Page 4 of 12

COUNT TWO
(Kidnapping)

The Grand Jury for the District of Maryland further charges that:

1. Paragraphs 1 through 3 and 5 of Count One of this Indictment are incorporated
here,

2. On or about October 12, 2020, in the District of Maryland and elsewhere, the
defendant,

BRANDON THOMAS VARNER,
did unlawfully seize, confine, inveigle, decoy, kidnap, abduct, carry away, and hold Victim A for
a reason that was of benefit to the defendant—including to force Victim A to provide the
defendant with Victim A’s money and firearm—when (1) Victim A was willfully transported in
interstate commerce from Washington, D.C. to Maryland; and (2) the defendant used any means,
facility, and instrumentality of interstate commerce, including a cell phone and a vehicle, in

committing and in furtherance of the commission of the offense.

18 U.S.C. § 1201(a)(1)
18 U.S.C. § 2
Case 1:21-mj-00597-ZMF Document 1-1 Filed 09/09/21 Page 5 of 12

COUNT THREE
(Conspiracy to Commit Carjacking)

The Grand Jury for the District of Maryland further charges that:
L Paragraphs | through 3 of Count One of this Indictment are incorporated here.
The Conspiracy

2. On or about October 12, 2020, in the District of Maryland and elsewhere, the

defendant,
BRANDON THOMAS VARNER,
together with others known and unknown to the Grand Jury, did knowingly, willfully, and
unlawfully combine, conspire, and agree to take from the person and presence of Victim A, by
force, violence and intimidation, and with intent to cause death and serious bodily harm, a motor
vehicle, namely a 2019 Hyundai Ioniq bearing Maryland registration tag number 1D Y0166, that
had been transported, shipped and received in nieetae commerce, in violation of 18 U.S.C.
§ 2119(2).
Overt Acts

3. During the course of and in furtherance of the conspiracy, and to effect the objects
thereof, at least one of the co-conspirators committed at least one of the following acts, among
others, in the District of Maryland and elsewhere:

a. On or about October 12, 2020, VARNER used his cellular telephone to
contact Victim A. During VARNER’s communications with Victim A, VARNER represented
that VARNER had marijuana to sell Victim A.

b. VARNER caused Victim A to drive from Maryland to Washington, D.C.

to meet VARNER.
Case 1:21-mj-00597-ZMF Document 1-1 Filed 09/09/21 Page 6 of 12

a. When Victim A arrived at the designated location, VARNER approached
Victim A, and struck Victim A on the forehead with a firearm.

d. VARNER and two co-conspirators thereafter forced Victim A into the
rear seat of Victim A’s vehicle, namely his 2019 Hyundai Ioniq bearing Maryland registration
tag number IDY0166.

€. VARNER sat in the rear of the vehicle with Victim A, and VARNER’s
two co-conspirators sat, respectively, in the driver and front passenger seat of Victim A’s
vehicle.

f. WARNER and his co-conspirators searched the vehicle and located a firearm
magazine and ammunition.

g. VARNER and his co-conspirators forced Victim A to direct them to his
residence in Maryland.

h. VARNER and his co-conspirators drove Victim A to his residence in
Maryland.

i. When Victim A exited the vehicle at Victim A’s residence in Maryland to
retrieve Victim A’s firearm, VARNER and the co-conspirator sitting in the front passenger seat
of Victim A’s car fired multiple gun shots toward Victim A, striking Victim A seven times.

J. After VARNER and the co-conspirator in the front seat of the vehicle
fired multiple gun shots toward Victim A, the vehicle began to drive at a high rate of speed away
from Victim A’s residence and VARNER shut the rear driver’s side door.

k. The vehicle drove for approximately four seconds, came to an abrupt stop,
and VARNER exited the vehicle from the rear driver’s side door to retrieve Victim A’s firearm

case, which contained Victim A’s firearm.
Case 1:21-mj-00597-ZMF Document 1-1 Filed 09/09/21 Page 7 of 12

I. VARNER retrieved the firearm case and then ran towards the vehicle and
entered through the rear driver’s door, which was still open.
m. VARNER shut the door and the vehicle sped away from Victim A’s

residence.

18 U.S.C. § 371
Case 1:21-mj-00597-ZMF Document 1-1 Filed 09/09/21 Page 8 of 12

COUNT FOUR
(Carjacking Resulting in Serious Bodily Injury)

The Grand Jury for the District of Maryland further charges that:
On or about October 12, 2020, in the District of Maryland and elsewhere, the defendant,
BRANDON THOMAS VARNER,
together with others known and unknown to the Grand Jury, by force, violence and intimidation,
and with the intent to cause death and serious bodily harm, did take from the person and in the
presence of Victim A. a motor vehicle that had been transported, shipped and received in
interstate commerce, namely a 2019 Hyundai Ioniq bearing Maryland registration tag number

1DY0166, resulting in serious bodily injury to Victim A.

18 U.S.C. § 2119(2)
18 U.S.C. §2
Case 1:21-mj-00597-ZMF Document 1-1 Filed 09/09/21 Page 9 of 12

COUNT FIVE
(Use, Carry, Brandish, and Discharge a Firearm
During and in Relation to a Crime of Violence)
The Grand Jury for the District of Maryland further charges that:
On or about October 12, 2020, in the District of Maryland and elsewhere, the defendant,
BRANDON THOMAS VARNER,
knowingly used, carried, brandished, and discharged a firearm during and in relation to a crime
of violence for which he may be prosecuted in a court of the United States—that is, carjacking,

in violation of 18 U.S.C. § 2119(2), as charged in Count Four of this Indictment, which is

incorporated here.

18 U.S.C. § 924(c)(1)(A)(iii)
18 U.S.C. §2
wl
4 aad

Case 1:21-mj-00597-ZMF Document 1-1 Filed 09/09/21 Page 10 of 12

FORFEITURE ALLEGATION
The Grand Jury for the District of Maryland further finds that:

1, Pursuant to Federal Rule of Criminal Procedure 32.2, notice is hereby given to the
defendant that the United States will seek forfeiture as part of any sentence in accordance with
18 U.S.C. § 981(a)(1)(C), 21 U.S.C. § 853(p), and 28 U.S.C. § 2461(c), in the event of the
defendant’s conviction on Counts One through Five of this Indictment.

Kidnapping Forfeiture
2. Upon conviction of the offense set forth in Counts One and Two of this
Indictment, the defendant,
BRANDON THOMAS VARNER,
shall forfeit to the United States, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461 (c),
all property constituting, or derived from, proceeds obtained, directly or indirectly, as a result of
such offenses.
Carjacking Forfeiture

35 Upon conviction of the offenses set forth in Counts Three and Four of this

Indictment, the defendant,

BRANDON THOMAS VARNER,
shall forfeit to the United States, pursuant to 18 U.S.C. § 982(a)(5), all property any property,
real or personaf which represents or is traceable to the gross proceeds obtained, directly or

indirectly, as a result of such offenses.

10
Case 1:21-mj-00597-ZMF Document 1-1 Filed 09/09/21 Page 11 of 12

Firearms and Ammunition Forfeiture

4. Upon conviction for the offenses set forth in Counts Three through Five of this

Indictment, the defendant,
BRANDON THOMAS VARNER,
shall forfeit to the United States, pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c), any
firearms and ammunition involved in the offenses.
Property Subject to Forfeiture

De The property to be forfeited includes, but is not limited to, a black semi-automatic

Smith and Wesson M&P 20, .40 caliber handgun (serial # NHB8486) and case that the defendant

stole from Victim A on or about October 12, 2020.

Substitute Assets
6. If, as a result of any act or omission of the defendant, any such property subject to
forfeiture:
a. cannot be located upon exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third person;
c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided

without difficulty,

11
Case 1:21-mj-00597-ZMF Document 1-1 Filed 09/09/21 Page 12 of 12

the United States, pursuant to 21 U.S.C. § 853(p), as incorporated by 28 U.S.C. § 2461(c), shall
be entitled to forfeiture of substitute property up to the value of the forfeitable property described

above.

18 U.S.C. § 924(d)

18 U.S.C. § 981(a)(1)(C)
18 U.S.C. § 982(a)(5)

21 U.S.C. § 853(p)

28 U.S.C. § 2461(c)

oe a

Jonathan F. Lenzner
Acting United States Attorney

A TRUE BILL:

: |
SIGNATURE REDACTED (Parpogd —____

Date

l2
